DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/21 has been entered.
Response to Declaration
The Declaration of Jayender Jagadeesan under 37 C.F.R. § 1.132 filed 4/28/21 is acknowledged and has been entered. Affidavits or declarations purporting to explain the disclosure or to interpret the disclosure of a pending application are usually not considered. In re Oppenauer, 143 F.2d 974, 62 USPQ 297 (CCPA 1944) (See MPEP 716.09 Regarding Sufficiency of Disclosure). However, The Board has stated as a general proposition "Opinion testimony which merely purports to state that a claim or count, is ‘disclosed’ in an application involved in an interference . . . should not be given any weight. Opinion testimony which purports to state that a particular feature or limitation of a claim or count is disclosed in an application involved in an interference and which explains the underlying factual basis for the opinion may be helpful and can be admitted. The weight to which the latter testimony may be entitled must be evaluated Glaser v. Strickland, 220 USPQ 446 (Bd. Pat. Int. 1983) which reexamines the rationale on which In re Oppenauer was based in light of the Federal Rules of Evidence (See MPEP 716.09 Regarding Sufficiency of Disclosure).
In this case, while the Office acknowledges that the underlying factual basis for the opinions in the Declaration may be helpful, the Office does not agree with the Declaration’s conclusion that the amended claims are fully supported by the disclosure.
Paragraph 15 of the Declaration opines that the “three dimension model (not shown) is generated” and “the resection margin 24. . . is displayed to the user on a monitor (not shown) as a three dimensional envelope or proximity sphere around the tissue mass” is sufficient support for the newly added terms “a tissue mass surface model” and “a virtual margin surface model.”  The Declaration further opines at Paragraph 15 that
Moreover, in the context of the broader disclosure, where the controller is doing the computational work that is being done by the invention, a person having ordinary skill in the art would have understood that the controller is taught as receiving a tissue mass surface model (i.e., "three dimensional model") and a virtual margin surface model (i.e., "the resection margin 24... a three dimensional envelope or proximity sphere") (emphasis added).
	Paragraph 16 of the Declaration opines that "the fiducial sensor 10 and the instrument sensor 28 communicate with the controller 48 and relay the position and orientation of the tissue mass 18 and the surgical device 26 using the navigation system" (emphasis added) is sufficient support for a person having ordinary to have the controller is being utilized to register the position and orientation of both sensors, the tissue mass, and the surgical device in a common frame of reference.  
The Office respectfully disagrees.
In both instances, the Specification does not disclose the algorithm(s) (e.g., the necessary steps and/or flowcharts) that performs the claimed function of the controller receiving a tissue mass surface model and a virtual margin surface model and the controller registering  the position and orientation of both sensors, the tissue mass, and the surgical device in a common frame of reference in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing (See MPEP 2161.01(I)).  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved").
Thus, while the Declaration is helpful in understanding applicant’s opinion of what a person of ordinary skill would know about what the invention should, in theory, do, the Declaration does not succeed in pointing out where the Specification discloses explicitly how the invention performs the functions in the amended claim.
Response to Amendment
The Amendment filed 4/28/21 has been entered.  Claims 1- 2, 4, 6- 7, 9, 11- 13, 15- 16, 18- 19, 20 and 23 are amended.  Claims 24- 26 have been previously withdrawn and remain withdrawn as being directed to a non-elected invention.  Claims 1- 4, 6- 7, 9, 11- 13, 15- 16, 18- 21 and 23 are being addressed by this Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Application claims 1- 4, 6- 7, 11, 15- 16, 18 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 2, 4, 6- 7, 11, 13, 15- 16, 18 and 21 of co-pending Application No. 15/068,119 (reference application).  It is noted that co-pending Application No. 15/068,119 has had a Notice of Allowance mailed 5/24/21 and the issue fee paid as of 6/09/21 but the pending patent has not been published at the time of this Action.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding application claim 1, claim 1 to application No. 15/068,119 claims a system for resecting a target tissue mass from a host tissue mass, wherein the host tissue mass is deformable (a preamble is generally not accorded any patentable weight Ex parte Masham, 2 USPQ2d 1647 (1987)), 
the system comprising: 
a surgical instrument;
an implantable fiducial sensor dimensioned to fit at least one of inside of and/or adjacent to the target tissue mass, the implantable fiducial sensor including a hook to anchor the implantable fiducial sensor inside of and/or adjacent to the target tissue mass so that the implantable fiducial sensor remains in known relation to the target tissue mass, the implantable fiducial sensor adapted to measure position and orientation of the  implantable fiducial sensor within a first frame of reference;
an instrument fiducial sensor for coupled to the surgical instrument, the instrument fiducial sensor adapted to measure position and orientation of instrument fiducial sensor within the first frame of reference; and
a controller in communication with the implantable fiducial sensor and the instrument fiducial sensor,
wherein the controller receives a tissue mass surface model and a virtual margin surface model,
wherein the controller registers the position and orientation of the implantable fiducial sensor, 

wherein the controller updates in real-time the position and orientation of the implantable fiducial sensor, the tissue mass surface model, and the virtual margin surface model in the common frame of reference based on the measured position and orientation of the implantable fiducial sensor within the first frame of reference, and updates the position and orientation of the instrument fiducial sensor in the common frame of reference based on the measured position and orientation of the instrument fiducial sensor within the first frame of reference, such that the positions and orientations of the tissue mass surface model, the virtual margin surface model, and the instrument fiducial sensor are determined relative to one another regardless of deformation of the host tissue (See l. 21- 36, starting with, “executes a real-time deformation algorithm” in claim 1- -See Examiner’s Amendment section of the Notice of Allowance, mailed 5/24/21 - - claim 1).
Regarding application claim 2, claim 2 to application No. 15/068,119 claims further comprising:
a sleeve dimensioned to engage at least one of a housing of the surgical instrument and the instrument fiducial sensor (See claim 2 to application No. 15/068,119).
Regarding application claim 3, claim 1 and claim 13 to application No. 15/068,119 claims the system further comprising a display in communication with the controller (See l. 31 - - “display a real-time estimate” - - See Examiner’s Amendment 
Regarding application claim 4, claim 4 to application No. 15/068,119 claims wherein the hook is in the form of a T-bar and is dimensioned to fit inside at least one of a delivery needle and a sheath;
wherein the at least one of the delivery needle and the sheath is configured to guide the implantable fiducial sensor and the hook is configured to anchor the first implantable fiducial sensor inside of and/or adjacent to the target tissue mass See claim 4 to application No. 15/068,119).
Regarding application claim 6, claim 6 to application No. 15/068,119 claims wherein the hook including one or more prongs and dimensioned to fit inside at least one of a delivery needle and a sheath;
wherein the at least one of the delivery needle and the sheath is configured to guide the implantable fiducial sensor and the one or more prongs are configured to anchor the implantable fiducial sensor inside of and/or adjacent to the target tissue mass (See claim 6 to application No. 15/068,119).
Regarding application claim 7, claim 7 to application No. 15/068,119 claims wherein the hook further comprises a plurality of extensions extending from a tube portion of the hook (See claim 7 to application No. 15/068,119).
Regarding application claim 11, claim 11 to application No. 15/068,119 claims wherein the surgical instrument is at least one of a stapler, a Bovi pencil, a Kitner laparoscope, a resecting device, an ablating device, and a cutting device (See claim 11 to application No. 15/068,119).
Regarding application claim 15, claim 15 to application No. 15/068,119 claims, further comprising:
an audible source for emitting an audible signal, the audible source being in communication with the controller, the controller configured to execute a stored program to alter the audible signal based on a distance between the implantable fiducial sensor and the instrument fiducial sensor (See claim 15 to application No. 15/068,119).
Regarding application claim 16, claim 16 to application No. 15/068,119 claims further comprising:
a piezoelectric actuator for emitting a haptic signal, the piezoelectric actuator being in communication with the controller, the controller configured to execute a stored program to alter the haptic signal based on a distance between the implantable fiducial sensor and the instrument fiducial sensor (See claim 16 to application No. 15/068,119).
Regarding application claim 18, claim 18 to application No. 15/068,119 claims further comprising:
a monitor for emitting a visual signal, the monitor in communication with the controller, the controller configured to execute a stored program to alter the visual signal based on a distance between the implantable fiducial sensor and the instrument fiducial sensor (See claim 18 to application No. 15/068,119).
Regarding application claim 21, claim 21 to application No. 15/068,119 claims wherein the controller is configured to execute a stored program, the stored program being a navigation system (See claim 21 to application No. 15/068,119).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 4, 6- 7, 9, 11- 13, 15- 16, 18- 21 and 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites, “wherein the controller receives a tissue mass surface model and a virtual margin surface model,
wherein the controller registers the position and orientation of the implantable fiducial sensor, the instrument fiducial sensor, the tissue mass surface model, and the virtual margin surface model in a common frame of reference, and
wherein the controller updates in real-time the position and orientation of the implantable fiducial sensor, the tissue mass surface model, and the virtual margin 
updates the position and orientation of the instrument fiducial sensor in the common frame of reference based on the measured position and orientation of the instrument fiducial sensor within the first frame of reference, such that the positions and orientations of the tissue mass surface model, the virtual margin surface model, and the instrument fiducial sensor are determined relative to one another regardless of deformation of the host tissue” in lines 17- 29.
The original disclosure does not have support for amended claim 1.  The Office respectfully submits that applicant does not have support for the term “a tissue mass surface model.” It is noted that P. [0052] contains the one and only reference to a model when it recites, “a three dimensional model (not shown) of the tissue mass 18.”  However, the word “surface” is not found in the Specification at all.  Since a three dimensional model is not explicitly “a tissue mass surface model,” one of ordinary skill in the art would not reasonably conclude that the inventor possessed the claimed subject matter at the time of filing this application.
 The Office respectfully submits that applicant does not have support for the term “a virtual margin surface model.”  As noted above, there is only one reference to the term “model,” which appears to be related to tissue mass, and the term “surface” is not found in the Specification at all.  The term “virtual” is recited as it relates to an endoscopy image or video (See Specification Ps. [0018], [0027], [0038], [0059]).  It is noted that P. [0052] states, “the resection margin 24 having the predetermined distance 
Since there is no support in the original disclosure for “a tissue mass surface model” and “a virtual margin surface model,” in the current application, there is no support for claim 1, lines 17- 29, which require that the controller to receive, register and update in relation to the “tissue mass surface model” and “virtual margin surface model.”
	Lines 17- 29 of amended claim 1 are not supported by the original disclosure because amended claim 1, lines 17- 29 recite steps performed by the controller that are not explicitly disclosed or explained with sufficient detail in the Specification for this application (See MPEP 2161.01(I) - - computer-implemented functional claims - - specification must disclose the computer and algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing).  
Specifically, the Specification does not disclose the algorithm(s) (e.g., the necessary steps and/or flowcharts) that performs the claimed function of the controller receiving, registering and updating in real-time the position and orientation of the implantable fiducial sensor, the instrument fiducial sensor, the tissue mass surface model, and the virtual margin surface model in the common frame of reference in Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved").
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771